        Case 1:19-cv-01686-JDP Document 24 Filed 12/17/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9
     RAFAEL BARRAGAN OCHOA,                           )   Case No. 1:19-cv-01686-JDP
10
                                                      )
11                  Plaintiff,                        )   STIPULATION AND ORDER FOR THE
                                                      )   AWARD AND PAYMENT OF ATTORNEY
12          vs.                                       )   FEES PURSUANT TO THE EQUAL
13
                                                      )   ACCESS TO JUSTICE ACT, 28 U.S.C. §
     ANDREW SAUL,                                     )   2412(d)
14   Commissioner of Social Security,                 )
                                                      )   ECF No. 23
15                  Defendant.                        )
16
                                                      )
                                                      )
17

18          IT IS HEREBY STIPULATED by and between the parties, through their undersigned
19   counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees in the amount
20   of SEVEN THOUSAND, ONE HUNDRED DOLLARS AND ZERO CENTS ($7,100.00) under
21   the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount represents
22   compensation for all legal services rendered on behalf of Plaintiff by counsel in connection with
23   this civil action, in accordance with 28 U.S.C. §§ 1920, 2412(d).
24          After the Court issues an order for EAJA fees to Plaintiff, the government will consider the
25   matter of Plaintiff’s assignment of EAJA fees to counsel Jonathan O. Pena. Pursuant to Astrue v.
26   Ratliff, 560 U.S. 586, 598 (2010), the ability to honor the assignment will depend on whether the
27   fees are subject to any offset allowed under the United States Department of the Treasury’s Offset
28




                                                  1
         Case 1:19-cv-01686-JDP Document 24 Filed 12/17/20 Page 2 of 3



 1   Program. After the order for EAJA fees is entered, the government will determine whether they
 2   are subject to any offset.
 3          Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines
 4   that Plaintiff does not owe a federal debt, then the government shall cause the payment of fees to
 5   be made directly to Jonathan O. Pena, pursuant to the assignment executed by Plaintiff. Any
 6   payments made shall be delivered to counsel Jonathan O. Pena.
 7          This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA
 8   attorney fees, and does not constitute an admission of liability on the part of Defendant under the
 9   EAJA or otherwise. Payment of the agreed amount shall constitute a complete release from, and
10   bar to, any and all claims that Plaintiff and/or counsel Jonathan O. Pena, including Pena &
11   Bromberg, PLC, may have relating to EAJA attorney fees in connection with this action.
12          This award is without prejudice to the rights of counsel to seek Social Security Act
13   attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
14
                                           Respectfully submitted,
15
     Dated: December 14, 2020              PENA & BROMBERG, PLC
16

17
                                       By: /s/ Jonathan O. Pena*
18                                         JONATHAN O. PENA
                                           Attorneys for Plaintiff
19                                         [*As authorized by e-mail on Dec. 14, 2020]
20

21   Dated: December 16, 2020              McGREGOR W. SCOTT
                                           United States Attorney
22                                         DEBORAH LEE STACHEL
                                           Regional Chief Counsel, Region IX
23
                                           Social Security Administration
24

25                                     By: /s/ Margaret Branick-Abilla
26
                                          MARGARET BRANICK-ABILLA
                                          Special Assistant United States Attorney
27                                        Attorneys for Defendant
28




                                                  2
         Case 1:19-cv-01686-JDP Document 24 Filed 12/17/20 Page 3 of 3


                                                  ORDER
 1

 2   Pursuant to stipulation, it is so ordered.

 3   IT IS SO ORDERED.
 4

 5   Dated:     December 16, 2020
                                                       JEREMY D. PETERSON
 6
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                   3
